DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered, but are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 9-14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: digital television transmitter equipment configured with instructions to: generate a first emergency alert tailored to a first location in an emergency alert coverage area, the first emergency alert indicating a first emergency; transmit the first emergency alert to a first receiver at the first location; wherein the first emergency alert comprises notification of an automatic booking of a user into a hotel nearest the first location.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2014/0143801 A1) in view of Rines et al. (US 2009/0210262 A1).
Regarding claim 1, Russell teaches: A digital television apparatus [(Fig. 4)] comprising: 
at least one transmitter assembly comprising: at least one processor programmed with instructions [a processor executes instructions to transmit video including television (par. 12, 19, 26, Fig. 1 and 4)] to: 
access respective location information for respective first and second receivers indicating respective first and second locations [obtain information regarding the locations of subscriber premises 170A-G, each premise having a subscriber media processor device 106A-G, such as a set-top box (par. 15 and 21, Fig. 1)] and
broadcast an emergency alert altered at least in part with the location information such that the first receiver presents first information in the emergency alert and the second receiver presents second information in the emergency alert different from the first information [the subscriber information is provided to an emergency response service which creates evacuation groups for residences and businesses in each division or subdivision of the geographic regions (par. 16, Fig. 1).  For example, an emergency notification of a wildfire near a geographic region could implicate a first sub-region and a second sub-region. In the first sub-region, a first evacuation plan can call for an immediate movement of people according to a first evacuation group 160 to a safe area near a shopping center. At the same time, a second evacuation plan can call for persons in the second region to wait for further instructions from the fire department before leaving their homes as part of a second evacuation group 165.  The ERS server 120 can generate emergency video streams based on the evacuation routing information.  The EA server 130 can distribute the emergency video streams to subscriber devices over the internet protocol television network 150. Identification of subscriber devices that are targeted to receive the video stream may be encoded into the emergency video stream.  Each subscriber media processor device 106A-C in the first evacuation group 160 presents the first evacuation plan and each device 106E-106F presents the second evacuation plan (par. 22-26, Fig. 1)].
Russell does not explicitly disclose: wherein the first emergency alert comprises notification of an automatic booking of a user into a hotel.
Rines teaches: the first emergency alert comprises notification of an automatic booking of a user into a hotel [ATS application 130 may be adapted to automatically make hotel reservations and notify the traveler of the changes (par. 26, Fig. 1).  The ATS 380 may accommodate emergency situations requiring generation of travel arrangements and automatically inform users that such travel or changes have been requested and booked, and of the nature of the situation (par. 96-99, Fig. 3)].

Regarding claim 2, Russell and Rines teach the apparatus of claim 1; Russell further teaches: the first and second receivers, the first and second receivers configured with circuitry to communicate with each other [first and second receivers, such as device 106A and 106E (Fig. 1).  Devices described in the exemplary embodiments can be in communication with each other via various wireless and/or wired methodologies (par. 79, Fig. 1, 4, and 7)].
Regarding claim 4, Russell and Rines teach the apparatus of claim 1; Russell further teaches: the first receiver does not present the second information [Each subscriber media processor device 106A-C in the first evacuation group 160 presents the first evacuation plan and each device 106E-106F presents the second evacuation plan (par. 22-26, Fig. 1)].
Regarding claim 6, Russell and Rines teach the apparatus of claim 1; Russell further teaches: the first information comprises an identification and directions to a shelter nearest the first location [a routing to travel to an evacuation location in proximity, such as a school building (par. 16 and 23-24, Fig. 1)].
Regarding claim 7, Russell and Rines teach the apparatus of claim 1; Rines further teaches: the first information comprises notification of an automatic booking of a user into a [ATS application 130 may be adapted to automatically make hotel reservations and notify the traveler of the changes (par. 26, Fig. 1).  The ATS 380 may accommodate emergency situations requiring generation of travel arrangements and automatically inform users that such travel or changes have been requested and booked, and of the nature of the situation (par. 96-99, Fig. 3).  Schedule the traveler into the Hilton hotel closest to a location, such as the traveler's destination airport (par. 63)].
Regarding claim 8, Russell and Rines teach the apparatus of claim 1; Russell further teaches: the instructions are executable to: responsive to not receiving, within a period, an acknowledgement of the emergency alert from the first receiver, access information associated with the first receiver to identify a phone number and call the phone number [a failure to acknowledge can trigger a follow-up telephone call (par. 40).  Retrieve contact information for the first evacuation group including telephone numbers (par. 31, Fig. 1)].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2014/0143801 A1) in view of Rines et al. (US 2009/0210262 A1) and further in view of Eyer et al. (US 2019/0058909 A1).
Regarding claim 3, Russell and Rines teach the apparatus of claim 1; Russell and Rines do not explicitly disclose: the digital television apparatus uses an advanced television systems committee (ATSC) 3.0 system.
Eyer teaches: the digital television apparatus uses an advanced television systems committee (ATSC) 3.0 system [Advanced Television Systems Committee (ATSC) 3.0 digital television (par. 19)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Rines, and Eyer before the effective filing date of the claimed invention to modify the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2014/0143801 A1) in view of Rines et al. (US 2009/0210262 A1) and further in view of Kurihara et al. (US 2016/0149657 A1).
Regarding claim 5, Russell and Rines teach the apparatus of claim 1; Russell and Rines do not explicitly disclose: the first information comprises an amount of time before a threat subject of the emergency alert is life threatening at the first location.
Kurihara teaches: the first information comprises an amount of time before a threat subject of the emergency alert is life threatening at the first location [an expected arrival time of 10:22 of a tsunami, an effective evacuation area information, and evacuation information of an optimum evacuation route are transmitted to user terminal apparatuses (par. 76 and 84, Fig. 4 and 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Rines, and Kurihara before the effective filing date of the claimed invention to modify the apparatus of Russell and Rines by incorporating the first information to comprise an amount of time before a threat subject of the emergency alert is life threatening at the first location as disclosed by Kurihara.  The motivation for doing so would have been to prevent disaster by optimally evacuating in a timely way (Kurihara – par. 84).  Therefore, it would have been .
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2014/0143801 A1) in view of Alman et al. (US 2016/0295300 A1) and further in view of Delatorre (US 9,037,108 B1).
Regarding claim 17, Russell teaches: In a digital television system [(Fig. 4)], a method comprising: 
transmitting a first alert of a first emergency to a first digital television receiver, the first alert containing information identified at least in part based on a first location associated with the first receiver [An emergency notification of a wildfire near a geographic region could implicate a first sub-region and a second sub-region. In the first sub-region, a first evacuation plan can call for an immediate movement of people according to a first evacuation group 160 to a safe area near a shopping center.  Transmit the emergency notification with the first evacuation plan to evacuation group 1, devices 106A-106C, for example through an emergency channel (par. 23-26, Fig. 1)] 
transmitting a second alert of the first emergency to a second receiver, the second alert containing information identified at least in part based on a second location associated with the second receiver [A second evacuation plan can call for persons in the second region to wait for further instructions from the fire department before leaving their homes as part of a second evacuation group 165.  Transmit the emergency notification with the second evacuation plan to evacuation group 2, devices 106E-106F, for example through an emergency channel (par. 23-26, Fig. 1)].

Alman teaches: upon receipt of the first alert at the first digital television receiver, calling at least one mobile device of a user associated with the first digital television receiver [upon receiving an emergency alert EAS message at a television receiver, such as a set-top box, initiate a phone call between a device of a main account user, such as a parent, and a device of a sub-account user, such as a child, immediately upon receiving the EAS message (par. 23-24 and 27, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Russell and Alman before the effective filing date of the claimed invention to modify the apparatus of Russell by incorporating upon receipt of the first alert at the first digital television receiver, calling at least one mobile device of a user associated with the first digital television receiver as disclosed by Alman.  The motivation for doing so would have been for the parent to be able to immediately contact their child in the event of an emergency, such as a flood in the area (Alman – par. 23-24).  Therefore, it would have been obvious to combine the teachings of Russell and Alman in obtaining the invention as specified in the instant claim.
Alman does not explicitly disclose: the call is for a location report to be relayed to an emergency authority.
Delatorre teaches: calling is for a location report to be relayed to an emergency authority [The user may request help (e.g., by dialing 911) and reporting the location of the emergency (col. 1, lines 10-16)].

Regarding claim 19, Russell, Alman, and Delatorre teach the method of claim 17; Russell further teaches: the first alert comprises one or more of: an amount of time before a threat subject of the first emergency alert is life threatening at the first location, directions to a shelter nearest the first location, or notification of an automatic booking of a user into a hotel nearest the first location [a routing to travel to an evacuation location in proximity, such as a school building (par. 16 and 23-24, Fig. 1)].
Regarding claim 20, Russell, Alman, and Delatorre teach the method of claim 17; Russell further teaches: responsive to not receiving, within a period, an acknowledgement of the first alert from the first receiver, accessing information associated with the first receiver to identify a phone number and calling the phone number [a failure to acknowledge can trigger a follow-up telephone call (par. 40).  Retrieve contact information for the first evacuation group including telephone numbers (par. 31, Fig. 1)].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2014/0143801 A1) in view of Alman et al. (US 2016/0295300 A1), further in view of Delatorre (US 9,037,108 B1), and further in view of Eyer et al. (US 2019/0058909 A1).
Regarding claim 18, Russell, Alman, and Delatorre teach the method of claim 17; Russell, Alman, and Delatorre do not explicitly disclose: the digital television system comprises an advanced television systems committee (ATSC) 3.0 system.
Eyer teaches: the digital television system comprises an advanced television systems committee (ATSC) 3.0 system [The Advanced Television Systems Committee (ATSC) 3.0 digital television system (par. 19)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Alman, Delatorre, and Eyer before the effective filing date of the claimed invention to modify the apparatus of Russell, Alman, and Delatorre by incorporating the digital television system comprises an advanced television systems committee (ATSC) 3.0 system as disclosed by Eyer.  The motivation for doing so would have been to use Internet Protocol (IP) transport mechanisms (Eyer – par. 19).  Therefore, it would have been obvious to combine the teachings of Russell, Alman, and Delatorre with Eyer to obtain the invention as specified in the instant claim.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2014/0143801 A1) in view of Rines et al. (US 2009/0210262 A1) and further in view of Eyer et al. (US 2019/0058909 A1).
Regarding claim 21, Russell and Rines teach the apparatus of claim 1; Russell and Rines do not explicitly disclose: Advanced Television Systems Committee (ATSC) filter codes are 
Eyer teaches: Advanced Television Systems Committee (ATSC) filter codes are used in extensions to fast data transfer (FDT)-Instance elements to trigger a process of taking next steps for consumer safety [Extensions to FDT-Instance Element include filter codes (par. 98-107).  Transmitting Low Level Signalling, including Emergency Alert information (par. 36, 53, and 72)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Rines, and Eyer before the effective filing date of the claimed invention to modify the apparatus of Russell and Rines by incorporating the use of Advanced Television Systems Committee (ATSC) filter codes in extensions to fast data transfer (FDT)-Instance elements to trigger a process of taking next steps for consumer safety based on the teachings of Eyer.  The motivation for doing so would have been to provide the emergency alert information as part of a system including multiple services that provides information about files associated with the channel (Eyer – par. 72 and 95).  Therefore, it would have been obvious to combine the teachings of Russell and Rines with Eyer to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424